o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-100993-10 number info release date uil ------------------------ ---------------------------------------------------------- --------------------------------------------------------------- --------------------------- ------------------------------- dear ---------------- this letter responds to your request for information dated date in which you asked several questions about the tax consequences of certain employer-provided transportation benefits this letter first provides an overview of the tax treatment of these transportation benefits it then answers your specific questions employers that provide their employees with transportation benefits can exclude those benefits from their employees’ gross incomes if the benefits are qualified_transportation fringes sec_132 of the internal_revenue_code the code we understand that your questions pertain to two types of qualified_transportation fringes employers frequently provide through the use of smartcards transit passes and qualified_parking accordingly this letter focuses on the tax treatment of transit passes and qualified_parking that employers provide by crediting their employees’ smartcards we note that an employer may provide both transit passes and qualified_parking on a tax-favored basis to an employee in a given month as long as each benefit separately meets the requirements described below transit passes a transit_pass is any pass token farecard voucher or similar item including an item exchangeable for fare media that entitles a person to transportation on mass transit facilities code sec_132 transportation benefits employers provide through smartcards debit or credit cards or other electronic media are considered transit passes only if the fare media value stored on the cards is useable only as fare media for a mass transit system and the amount allocated to the cards each month does not exceed the maximum amount which may be excluded from gross_income and wage sec_1 the code’s definition of transit_pass also includes a pass token farecard voucher or similar item that is provided by any person in the business of transporting persons for compensation or hire in a highway vehicle with a seating capacity of at least six adults excluding the driver code sec_132 genin-100993-10 see revrul_2006_57 i r b for the purposes of this letter we will assume that a smartcard segregates qualified_parking benefits so that fare media for mass transit provided via the smartcards meets this definition of transit passes employers may provide employees with tax-free transportation on a mass transit system by distributing transit passes to their employees in an employer is entitled to exclude up to dollar_figure per month of such benefits from an employee’s gross_income and wages substantiation of the use of these transit passes is not a requirement for receiving the tax-favored treatment tax regulations the regulations sec_1_132-9 q a employers may credit up to dollar_figure in transit_pass benefits to their employees’ smartcards each month on a tax-free basis without requiring the employees to show how they use the transit benefits qualified_parking qualified_parking is parking that is located on or near the employer’s business_premises or on or near a location from which the employee commutes to work via mass transit or commuter_highway_vehicle code sec_132 in an employer is entitled to exclude up to dollar_figure per month of such benefits from an employee’s gross_income and wages employers may provide parking benefits only by reimbursing their employees for qualified_parking expenses that they in fact incurred rather than reimbursing their employees in actual cash some employers may choose to make cash reimbursements by crediting the reimbursed amounts onto employees’ smartcards the regulations provide that employers that make cash reimbursements must establish a bona_fide reimbursement arrangement although precisely what constitutes such an arrangement is a question of facts and circumstances it must be an arrangement that is reasonably calculated to ensure that the employee in fact incurred expenses in an amount equal to the reimbursement regulations sec_1_132-9 q a c common characteristics of such arrangements include requirements that employees provide employers with receipts or other records substantiating the parking costs that they incurred salary reduction and salary supplement arrangements employers may provide employees with transit passes or parking benefits either in addition to employees’ stated compensation salary supplement or by reducing employees stated compensation salary reduction for purposes of responding to your questions we assume that what you referred to in your inquiry as employer_provided funds are salary supplement arrangements while what you referred to as pretax funds are salary reduction arrangements in a salary supplement arrangement an although we believe it is outside the scope of your inquiry we do note that it is also possible for employers to provide employees with qualified_parking in_kind genin-100993-10 employer offers to fund the cost of a qualified_transportation_fringe benefit over and above the amount the employer pays to the employee in salary in a salary reduction arrangement the employee is allowed to designate a portion of the amount he would otherwise receive as salary to be set_aside to fund qualified_transportation_fringe_benefits that he then receives from the employer the amount of the salary supplement or salary reduction is excluded from the employee’s income and wages for federal tax purposes provided that the salary supplement or salary reduction is used exclusively to fund qualified_transportation fringes employers may roll over excess salary reduction amounts that is when an employee elects to reduce her compensation_for a month by an amount that exceeds the transportation_expenses that she receives either in the form of transit passes or as reimbursements for qualified_parking expenses actually incurred for that month the employer may apply this excess towards qualified_transportation fringes in subsequent months as long as the employee does not receive an amount in excess of the maximum excludable amount in any month regulations sec_1_132-9 q a thus if an employee elects a monthly salary reduction of dollar_figure to be used to reimburse qualified_parking expenses and the employee incurs only dollar_figure in qualified_parking expenses for that month the dollar_figure in salary reduction that exceeds the expenses can be rolled over and made available to reimburse parking expenses_incurred in a future month in no case however may the employer provide a refund of the amount by which the employee’s salary reduction amounts exceed the actual qualified_transportation fringes provided to the employee by the employer regulations sec_1_132-9 q a in other words an employee may use salary reduction amounts only for qualified_transportation costs your questions also make reference to circumstances where the amount of qualified_transportation fringes provided to the employee by the employer exceeds the expenses_incurred by the employee and the employee requests a benefit refund qualified_parking benefits may be provided solely as reimbursements for qualified_parking expenses after they are incurred thus we presume that your questions are referring to a circumstance where the employer has provided the employee with transit passes by crediting the employee’s smartcard at the beginning of the month and the employee has a balance for fare media remaining at the end of the month i will now address the specific questions you raised in your letter can the combination of rolled over funds plus new month funds exceed current monthly limits yes the sum of rolled over credits that an employee has accumulated on a smartcard from a prior month plus new month funds that are credited to the employee’s smartcard in the current month may exceed the maximum monthly excludable amount genin-100993-10 transit passes because the regulations do not require employers to distribute transit passes pursuant to bona_fide reimbursement arrangements it is possible for the value of the transit passes that employees receive to exceed the actual costs that they incur for transportation on mass transit facilities thus the sum of any excess transit passes that an employee accumulates from prior months and transit passes that an employer makes available in the current month may exceed the monthly limit parking benefits the regulations do not permit employers to provide employees with parking benefits that exceed parking costs that the employees actually incur as employers are required to provide qualified_parking benefits under a bona_fide reimbursement arrangement it is not possible for there to be any excess reimbursement in this context there can consequently be no rolled over funds if yes are there any accumulation limits the metro system limit is dollar_figure per benefit neither the internal_revenue_code nor any of the service’s administrative guidance specifies any accumulation limits if no what is the irs recommended disposition of pretax or employer_provided funds not rolled over and how is this reported in light of the answer to question this question is not applicable what is the irs’ definition of a commuter neither the code nor regulations explicitly define the term commuter the regulations do however specify the individuals who are eligible to exclude transportation benefits from their gross incomes sec_1_132-9 q a of the regulations states that the individuals who may exclude qualified_transportation_fringe_benefits from their gross incomes are those who are currently employees of the employer at the time qualified_transportation_fringe is provided sec_1_132-9 q a of the regulations further clarifies that for the qualified_transportation_fringe benefit rules partners sole proprietors or other independent contractors are not employees and that 2-percent shareholders of s_corporations are treated as partners for fringe benefit purposes are transit and parking benefits for the exclusive use by the employee between home and work travel if there are other permitted uses please provide examples ie share with family members and friends sell benefits for personal gain use for non-work related travel etc transit passes the regulations state that an employer may provide transit passes only to those individuals who are currently employees of the employer at the time the qualified_transportation_fringe is provided sec_1_132-9 q a of the regulations states that there are no substantiation requirements if the employer distributes transit genin-100993-10 passes the regulations do not however prohibit employers from independently requiring employees to certify for example that they used such transit passes only in connection with their own commutes from their residences to their workplaces regulations sec_1_132-9 q a parking benefits like transit passes the regulations state that an employer may provide qualified_parking only to those individuals who are currently employees of the employer at the time the qualified_transportation_fringe is provided unlike transit passes though these parking benefits may be used only by the employees themselves and only in connection with their commutes to their places of employment sec_1_132-9 q a of the regulations limits the exclusion to parking provided to an employee by an employer o n or near the employer’s business_premises or a t a location from which the employee commutes to work the regulations also require employers who provide parking benefits to establish bona_fide substantiation arrangements under which employers verify that the employees have incurred the costs themselves in connection with their travel between home and work regulations sec_1_132-9 q a c how should benefit refund requests from employees be treated and should pretax and employer paid benefits be treated differently we understand benefit refund requests to refer to instances in which an employee asks either an employer or a transit provider to convert unused transit passes that were originally provided as qualified_transportation fringes into cash as qualified_parking benefits are provided exclusively as reimbursements for expenses actually incurred it is not clear to us how an employee could have a benefit refund request for qualified_parking benefits a transit_pass is a qualified_transportation_fringe only if it is useable only as fare media for a mass transit system this requirement applies regardless of whether the employer uses a salary reduction or salary supplement to fund the transit_pass that it provides to the employee thus if employees could receive cash refunds for their unused transit passes then the transit passes would not qualify as qualified_transportation fringes should pretax benefit refund requests from an employee be returned to the employer for payroll adjustments see the response to the preceding question employers that offer a pretax benefits program would prefer to have unused amounts rollover for future use by their employees and employers that offer the benefits as a tax free benefit would like unused amounts returned to them as a credit do these differing treatments of benefits fall into an acceptable manner to address employer concerns genin-100993-10 as discussed earlier if an employee funds transportation benefits under a salary reduction arrangement and if the amount of the salary reduction for a given month exceeds the value of the transportation benefits that the employee receives the employer may rollover this unused amount for future use by the employee if an employee receives transportation benefits as a salary supplement the only unused amounts would be transit_pass amounts as noted above qualified_parking benefits are provided solely as reimbursements for expenses already incurred nothing in either the code or regulations prohibits an employer that provides its employees with transit passes as salary supplements from requiring employees to return unused transit passes please outline the differences and similarities in the treatment of transit and parking benefits please see the information set forth at the beginning of this letter can an employer establish their own internal guidelines to have the benefits limited to travel between home and work yes sec_1_132-9 q a-19 of the regulations states that an employer may choose to implement substantiation requirements in addition to those described in irs guidance this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
